LUCAS, Judge.
Christian Boehm appeals from a final judgment of dissolution of marriage. Mr. Boehm argues that the trial court improperly calculated his child support obligation by finding that Ms. Boehm had a monthly net income of $1328. Ms. Boehm concedes that the child support guidelines worksheet attached to the final judgment did not accurately reflect her net monthly income. We reverse and remand with instructions for the trial court to determine Ms. Boehm’s actual monthly income and recalculate Mr. Boehm’s child support obligation accordingly. We affirm on all other issues raised in this appeal without comment.
Affirmed in part, reversed in part, and remanded with instructions.
CASANUEVA and WALLACE, JJ., Concur.